Judgment was entered in the Supreme Court, November 1st 1875,
Per Curiam.
This was not a case where a certain engine had thrown out the sparks which set fire to the plaintiff’s barn, but it was where the engine was unknown, yet the cause of the fire was clearly traced to the railroad track, and left the belief that some one of the engines of the defendants had emitted the coals which set the barn on fire. It, therefore, became necessary to establish the fact by such proof as rendered the belief a certain fact. This could be done, not by the proof that a certain engine emitted sparks incessantly, for non constat that this particular engine had passed the plaintiff’s premises on that day. Hence it was necessary to permit the party to show that the emitting of coals and sparks in *407unusual' quantities was frequent and permitted to be done by a number of engines. Tbe range of the evidence in this respect of necessity carried it to a greater range as to locality also. We cannot say that the court below committed any error in the admission of the evidence assigned for error.
Judgment affirmed.